December 14, 1909. The opinion of the Court was delivered by
This is an action to set aside a deed for misrepresentation and fraud.
After a most careful consideration of the testimony, we have reached the conclusion, that the findings of fact by the master are sustained by the decided weight of evidence, and that his Honor, the Circuit Judge, erred in dismissing the complaint. *Page 416 
It is the judgment of this Court that the judgment of the Circuit Court be reversed, and that the said deed be delivered to the clerk of the Circuit Court for cancellation.
MR. JUSTICE HYDRICK did not sit in this case.
December 14, 1909.